Case: 19-70014      Document: 00515502923         Page: 1    Date Filed: 07/24/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 19-70014                           July 24, 2020
                                                                            Lyle W. Cayce
JAMES GARFIELD BROADNAX,                                                         Clerk


              Petitioner - Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

              Respondent - Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CV-1758


Before JONES, HIGGINSON, and OLDHAM, Circuit Judges.
PER CURIAM:*
       The court has pending the parties’ briefing on a motion for COA from the
district court’s denial of habeas relief in this capital case. The court GRANTS
COA limited to one issue:
       Whether the district court erroneously concluded that the
       spreadsheet was barred by Pinholster and 28 U.S.C. § 2254(d)(2).
       (Issue IA(2)(b) and (d) in Petitioner’s Briefing).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-70014    Document: 00515502923     Page: 2   Date Filed: 07/24/2020



                                 No. 19-70014
      Because significant briefing about this issue has already been provided,
any further briefing must be limited to supplemental evidence and authorities.
The parties’ supplemental briefs are limited to 20 pages each. Petitioner’s brief
is due thirty days from today, with Respondent’s brief due 21 days thereafter.
      SO ORDERED.




                                       2